Citation Nr: 1603143	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  09-21 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from March 1979 to February 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied an increased evaluation for GERD.

The Veteran testified at an April 2014 hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is associated with the claims file.  

In June 2014, the Board remanded the above appeal to the Agency of Original Jurisdiction (AOJ) for additional development; it is now returned for further appellate consideration.  Appeals with regard to service connection of hypertension and increased rating for a left calf disability were denied, and those decisions are final; no further questions remain for consideration by the Board with respect to them.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As was noted in June 2014, while the Veteran reports he is unemployed, he does not relate such to the service-connected disabilities at issue.  No TDIU claim is therefore inferred.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In June 2014, the Board determined that remand was required to secure updated clinical findings, as the Veteran had reported , and evidence indicated, that his GERD had worsened since the previous examination.  The Board directed that, specific to addressing the Veteran's allegations, the examiner must "include commentary on the impact of the condition on the Veteran's overall health."

Unfortunately, the examiner failed to do so.  Although she described the subjective complaints of the Veteran and his current treatment, as well as what objective signs and symptoms she could identify, the examiner did not comment on the Veteran's overall health; her reference to a lack of functional impact is not sufficient to permit application of the rating criteria.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Additionally, the examiner indicated that laboratory tests were still pending at the time of her report, but there is no indication she revisited the examination to consider any such results.  A new examination is necessary on remand.

Further, since the most recent supplemental statement of the case, the Veteran has submitted additional VA treatment records, in the form of laboratory testing from June 2015.  He also referenced clinical notes from that time, though none accompanied his submission.  For two reasons, remand is required due to this submission.  First, the Veteran has not waived initial AOJ consideration of the newly submitted evidence; an automatic waiver of such applies only for cases perfected after February 2013.  38 U.S.C.A. § 710538 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Second, the submission strongly suggests that there are outstanding, potentially relevant VA records which are not currently associated with the claims file.  The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated VA treatment records from the VA Central Alabama Veterans Health Care System West Campus, and all associated clinics, for the period of October 2013 to the present, to include the laboratory test results from the October 2015 VA examination.

2.  Schedule the Veteran for a VA esophagus and hiatal hernia examination.  The examiner must describe in detail all current manifestations of GERD, to include commentary on the impact of the condition on the Veteran's overall health.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




